Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1, 3 and 4 is the inclusion of the limitations of 

“a restoration detector configured to detect that a supply of power from the battery to the controller is restored after the supply of power from the battery to the controller is cut off, and a restoration actuator configured to drive the actuator so that the sealing valve is fully closed or fully opened when the restoration detector detects that the supply of power is restored.” in claim 1;

“the restoration actuator is configured to transmit the command to the actuator to open the sealing valve or maintain the opening degree of the sealing valve, when the restoration detector detects that the supply of the power is restored and the lid sensor detects that the fuel lid is open, and the restoration actuator is configured to transmit the command to the actuator to close the sealing valve, when the restoration detector detects that the supply of the power is restored and the lid sensor detects that the fuel lid is closed.” in claim 3; and 

“the restoration actuator is configured to transmit the command to the actuator to close the sealing valve, when the restoration detector detects that the supply of the power is .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen K Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747